PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/013,594
Filing Date: 20 Jun 2018
Appellant(s): Prencipe et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42, 45, 49-51, 54-56 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (US Pat. 6,217,851) in view of Doyle (US Publ. 2007/0053849).

Claimed invention
A method of reducing the adhesion of bacteria to tooth surfaces in an oral cavity of a subject, the method comprising treating the oral cavity with an oral care composition comprising at least 4 ingredients: 
1) a arginine, in free or salt form, 
2) a fluoride ion source, 
3) an copolymer of methyl vinyl ether and maleic anhydride (Gantrez), and 
4) sodium lauryl sulfate in an amount of from about 0.3 to about 4.5 wt. %.

Prior art
Kleinberg teaches an oral composition containing anti-caries agents including the basic amino acid, arginine bicarbonate (instant claim 42, 45, 54), fluoride (an antibacterial agent that is also source of fluoride ion) (instant claims 49, 54), and calcium carbonate. The calcium carbonate is in powder form (i.e., particulate form abrasive) (instant claim 56).   See abstract; claims 1, 5, 6, 11, 15, 16, 18, 19, 21-28 and 30; column 4, lines 60-61; Example II at column 9, line 50.   Kleinberg further teaches the anionic surfactant, sodium lauryl sulfate (SLS) (instant claims 42) may be added in an amount from 0.5 to 3 % by weight as a conventional ingredient to the oral compositions described by Kleinberg.  See column 5, lines 20-22 and 33-36.  Kleinberg teaches the compositions can be formulated as conventional oral delivery system, such as dental care products including pastes (i.e., toothpaste) (instant claim 58).  See column 4, line 20.
First with regard to the claimed method of inhibiting adhesion of bacteria, while Kleinberg does not expressly state this limitation, the reduction of bacterial adherence to the tooth is a function of arginine as evidenced by the instant specification. See instant specification, Example 4 at 0103, which shows Formula 2 comprising only arginine as the active in Table 1 demonstrates reduction of bacterial adherence by 10%. Thus, while the prior art does not expressly mention this property of arginine, the administration of the arginine-containing composition of Kleinberg provides the intrinsic action of arginine, that is, provide inhibitory action against adhesion of bacteria.
While Kleinberg exemplifies a composition containing 1) arginine and 2) fluoride, Kleinberg does not expressly exemplify a composition containing an anionic surfactant such as sodium lauryl sulfate (SLS), together with arginine and fluoride because SLS would have to be selected from a list of conventional ingredients. However, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have incorporated 0.5 to 3 % by weight SLS to the oral composition containing the basic amino acid and antibacterial agent.  The suggestion is provided by the clear enumeration of SLS as a conventional foaming agent to be incorporated into the compositions described by Kleinberg.  See column 5, lines 20-22 and 33-36.  

Thus, Kleinberg alone discloses a composition containing 
1) arginine, 
2) fluoride, and 
4) 0.5 to 3 % SLS. 
However, Kleinberg does not expressly teach 3) Gantrez.

Similar to Kleinberg, Doyle teaches dentifrice compositions such as toothpastes (see 0021) for oral care against diseases caused or exacerbated by bacteria such as caries. See abstract; 0019,0097. Doyle teaches compositions containing an antibacterial such as zinc (instant claims 50,51) (see 0015, 0069, 0070, 0142, 0143; Claim 3) for effective treatment and prevention of bacteria-mediated diseases and conditions in the oral cavity and for modulating host reaction to bacterial pathogens present in the oral cavity and to the toxins, endotoxins, inflammatory cytokines and mediators released by or prompted by these pathogens.  See abstract. Doyle teaches that preferred antibacterial agents have multiple inhibitory activities such as having antibacterial functions and antiinflammatory functions. See 0068. Zinc citrate has multiple inhibitory activities. See 0060; Table 1 and Table 2.  Doyle further teaches polymeric polycarboxylates such GANTREZ® S97 (i.e., copolymer of methyl vinyl ether and maleic anhydride) (instant claims 52,53) are well known in the art and are useful to incorporate in oral compositions due to their having anticalculus properties.  See paragraph [0107].  Doyle further teaches that fluoride is useful in oral compositions as an anticaries agent such as sodium fluoride (0.243% sodium fluoride, i.e., soluble fluoride salt, is exemplified) (instant claims 43,49,54).  See – dentifrices in Example II at paragraph [0143].  Doyle further teaches the addition of xylitol as a humectant or a sweetener (instant claim 12).  See paragraph [0121] and [0122].

Regarding 3) Gantrez, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated GANTREZ® S97 (i.e., copolymer of methyl vinyl ether and maleic anhydride) described by Doyle into the Kleinberg compositions in order to impart anticalculus properties of Gantrez as described by Doyle to the Kleinberg composition.

Regarding Claim 51, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated zinc antibacterial agents such as zinc citrate or lactate salts as described by Doyle into the oral composition described by Kleinberg. The artisan would have reasonably understood that its addition would provide multiple beneficial inhibitory activities against bacterial and provide effective treatment and prevention of bacteria-mediated diseases and conditions in the oral cavity as described by Doyle.
Regarding Claims 49 and 54, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated sodium fluoride described by Doyle into the Kleinberg compositions in order to add the anticaries properties of sodium fluoride as described by Doyle to the Kleinberg composition.
Regarding Claim 55, Kleinberg teaches that sweeteners are added to the composition and Doyle teaches xylitol as a sweetening agent useful in the oral care compositions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated xylitol described by Doyle into the oral composition as the sweetening agent described by Kleinberg as Kleinberg teaches that sweeting agents can be added to the anticaries composition and Doyle teaches xylitol as a sweetening agent suitable for oral compositions.

B.	Claims 42, 45, 49-51 and 54-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (US Pat. 6,217,851) in view of Doyle (US Publ. 2007/0053849) as applied to Claims 42, 45, 49-51, 54-56 and 58 taken in view of Thomas (US 6,294,155).
The disclosure for Kleinberg and Doyle are outlined above.  Their combination does not expressly teach an RDA less than about 150 (instant claim 57).      
Thomas teaches oral compositions which are endowed with abrasive system containing silica for dentifrice compositions. See title; abstract. The abrasive system has an RDA of 150 or less. See abstract. The system effectively cleans the teeth without a high degree of dentin and/or enamel abrasion. See top of col. 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate abrasive having a RDA value less than about 120 as described by Thomas into the oral composition suggested by Kleinberg and Doyle.  The artisan would have done so in order to endow the oral compositions with effective dental cleaning effects without excessive damage to the tooth surface as described by Thomas. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

(2) Response to Argument
1. Kleinberg in view of Doyle
A.	Claimed use is directed to a property or function of arginine
Appellant argues that none of references mention the function of “reducing the adhesion of bacteria to the tooth surface”. It is noted that Kleinberg teaches the administration of oral compositions containing arginine to treat the tooth surfaces. The claimed use of “reducing the adhesion of bacteria to the tooth surface” is not obtained because of the claimed combination of elements but rather by the function of arginine itself. Thus, the administration of an arginine-containing composition to the oral cavity as described by Kleinberg alone (or as combined with Doyle) would reduce the adherence of bacteria to the tooth surface as this feature is present by the very nature of arginine administration to the teeth as evidenced by Appellant’s own specification in Formula 2 of Example 4 at paragraph 0103, where Appellant states that Formula 2 having only arginine as the active agent reduced bacterial adhesion by 10%.

    PNG
    media_image2.png
    393
    597
    media_image2.png
    Greyscale
. See 0103. This is clear objective evidence that it is not Appellant’s claimed combination (arginine, SLS, fluoride, Gantrez) that reduces bacterial adhesion to the teeth but the natural property of arginine when a compositions containing it (like the arginine compositions of Kleinberg) is administered to teeth. While the prior art does not explicitly mention this property of arginine, there is no requirement that this feature should have been recognized by those skilled in the art who are practicing the methods already described by the prior art, i.e., administration of arginine compositions to the teeth to treat bacteria-causing diseases such as caries. See MPEP § 2112(II).

At page 8, Appellant further argues that the rejection does not make the case why one would be motivated to add SLS, fluoride and Gantrez from Doyle to the compositions of Kleinberg for the purpose of reducing bacterial adhesion to teeth. First, Kleinberg explicitly mentions 3 of the claimed ingredients: arginine, fluoride, and SLS. The only ingredient Kleinberg does not expressly mention is Gantrez. Therefore, the only ingredient needed to be incorporated from Doyle is Gantrez. One of ordinary skill in the art would have found it obvious to add Gantrez to Kleinberg because Kleinberg teaches that oral care compositions of the invention include known conventional ingredients and Doyle teaches polymeric polycarboxylates such as GANTREZ® S97 (i.e., copolymer of methyl vinyl ether and maleic anhydride) are well-known ingredients to that are incorporated in oral compositions due to their having anticalculus properties.  See paragraph [0107]. Thus, as outlined previously, one would have found it obvious to incorporate GANTREZ into the compositions of Kleinberg as a well-known ingredient that is used in oral care compositions to impart its anticalculus effects.

B.	Appellant alleges unexpected results have been obtained
Appellant relies on data obtained from the compositions in Table 1 as support for a proper showing of unexpected results: 
    PNG
    media_image2.png
    393
    597
    media_image2.png
    Greyscale
. 
Appellant alleges to have demonstrated that the combination of SLS and arginine enhances anti-adherence effects of the oral care compositions. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Example 4, which Appellant alleges shows this enhancement effect, does not represent a proper comparison because multiple ingredients in the composition being compared are different. One cannot rely on the provided data to conclude that the combination of arginine and SLS provide an unexpected enhancement of anti-adherence effect. While Formula I may provide better anti-adhesion effect, it is not clear that it is Appellant’s claimed composition that has provided this effect given the multiple difference in the Formula 1 and Formula 2. For example, 3 separate ingredients (cocamidopropyl betaine, polysorbate 20, Pluronic F127) were added to Formula 2 that were removed from Formula 1. Appellant has not established that these changes had an “unexpected” effect on bacterial adhesion. 
Appellant alleges further that Example 5 builds on the alleged unexpected results of Example 4. However, Example 5 does not provide a comparison at all:
.
    PNG
    media_image3.png
    467
    582
    media_image3.png
    Greyscale
. See 0105. Following this table near the top of page 36, the specification merely states “[t]his formulation is effective to inhibit bacterial adhesion.” This is inadequate to provide the required support for demonstrating unexpected results. The composition in Example 5 contains other well-known antibacterial agents (i.e., triclosan, ethanol and sodium benzoate) in addition to arginine. Thus, it cannot be surprising that the composition has an effect on bacteria adhesion. Appellant has provided 4 different compositions and tested their effectiveness against bacterial adhesion. But Appellant has failed to establish that the different results are indeed “unexpected”.  

2.	Kleinberg in view of Doyle and Thomas
Appellant relies on the previous arguments and states that Thomas does not remedy the alleged deficiencies of Kleinberg and Doyle. The examiner disagrees because the alleged deficiencies do not exists as outlined above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
Conferees:
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629       
                                                                                                                                                                                                 /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.